Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered June 5, 2002, which, in an action for, inter alia, personal injuries and wrongful death arising out of plaintiffs’ decedent’s fall in an ambulette that was transporting him to *114defendant-respondent hospital for outpatient treatment, insofar as appealed from, granted the hospital’s motion for summary judgment dismissing the complaint and all cross claims as against it, unanimously affirmed, without costs.
Plaintiffs’ argument that the hospital had apparent authority over the ambulette service, and is therefore vicariously liable for the ambulette driver’s alleged negligence, is improperly raised for the first time on appeal (see Ta-Chotani v Doubleclick, Inc., 276 AD2d 313 [2000]), and we decline to review it. In any event, the ambulette service was an independent contractor for whose negligence the hospital cannot be held liable (see Kleeman v Rheingold, 81 NY2d 270, 273 [1993]). Concur—Saxe, J.P., Sullivan, Williams and Friedman, JJ.